Case 1:16-cv-09517-LAK Document 302-1 Filed 04/09/20 Page 1 of 2




                Exhibit A
                     Case 1:16-cv-09517-LAK Document 302-1 Filed 04/09/20 Page 2 of 2


                                                                                        Brian Brook <brian@brook-law.com>



Eber
Ramsey, Colin D. <cramsey@underbergkessler.com>                                                   Fri, Mar 20, 2020 at 10:11 AM
To: "brian@brook-law.com" <brian@brook-law.com>


 Brian-



 Following up on the voicemail that I left for you on Wednesday, I am wondering whether you or your clients have any
 interest in revisiting settlement discussions at this time. As you can imagine, the current situation is going to have a
 devastating impact on the Eber business. Much of the inventory comes from Europe, and deliveries have ground to a
 trickle. Obviously, with bars and restaurants closed, there is little demand for the product.



 The business was in a fairly precarious position before all of this hit, and the future is even more uncertain now.



 I have not had a discussion with the Ebers on what they would be willing to do, but assume they would be interested in
 exploring a resolution so they could focus on everything else.



 Give me a call to discuss.



 Colin




                                       Colin D. Ramsey

                                       PARTNER
                                       cramsey@underbergkessler.com

                                       www.underbergkessler.com

                                       Underberg & Kessler LLP
                                       50 Fountain Plaza, Suite 320
                                       Buffalo, NY 14202
                                       716-847-9103 PHONE
                                       716-847-6004 FAX
  our most important partner is you®




 CONFIDENTIALITY NOTICE: This email message and any a achments are conﬁden al and intended solely for the named
